
	
		II
		110th CONGRESS
		1st Session
		S. 1811
		IN THE SENATE OF THE UNITED STATES
		
			July 18 (legislative
			 day, July 17), 2007
			Mr. Obama (for himself,
			 Mr. Schumer, and
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Toxic Substances Control Act to assess and
		  reduce the levels of lead found in child-occupied facilities in the United
		  States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lead Poisoning Reduction Act of
			 2007.
		2.FindingsCongress finds that—
			(1)the number of
			 children suffering from lead poisoning remains unacceptably high;
			(2)children younger
			 than 6 years of age are much more likely to suffer the devastating effects of
			 lead poisoning;
			(3)the health of
			 children may be impacted at lower levels of lead exposure than previously
			 thought;
			(4)lead poisoning
			 can lead to organ damage, as well as serious developmental, learning, and
			 behavioral problems in children;
			(5)owners and
			 managers of childcare and pre-school facilities constructed before 1978 need
			 guidance with respect to protecting children of the United States from exposure
			 to lead; and
			(6)the Administrator
			 of the Environmental Protection Agency has the authority, but, as of the date
			 of enactment of this Act, has elected not, to promulgate regulations pursuant
			 to section 402 of the Toxic Substances Control Act (15 U.S.C. 2682) to reduce
			 lead exposure in child-occupied facilities.
			3.Lead assessment
			 in child-occupied facilitiesSection 402 of the
			 Toxic Substances Control Act (15 U.S.C.
			 2682) is amended by adding at the end the following:
			
				(d)Child-occupied
				facilities
					(1)DefinitionsIn
				this subsection:
						(A)Child-occupied
				facility
							(i)In
				generalThe term child-occupied facility means a
				facility described in clause (ii) that was constructed before January 1, 1978,
				and that is visited regularly by a child of not more than 6 years old for at
				least 2 days within any week for not less than—
								(I)3 hours each
				visit;
								(II)6 hours each
				week; and
								(III)60 hours each
				calendar year.
								(ii)Description of
				facilityA facility referred to in clause (i) is—
								(I)a childcare
				center;
								(II)a pre-school or
				kindergarten classroom; or
								(III)except as
				provided in clause (iii), any other facility (including a facility used for a
				Head Start program or a similar program) at which a childcare provider receives
				compensation or a subsidy for services provided.
								(iii)ExclusionThe
				term child-occupied facility does not include a home-based
				childcare facility.
							(B)Exposure
				pathwayThe term exposure pathway includes, with
				respect to lead—
							(i)lead-based paint
				and lead-based paint hazards; and
							(ii)lead contained
				in—
								(I)drinking water
				plumbing and fixtures;
								(II)furniture,
				fixtures, and playground equipment; and
								(III)products used
				by or for children.
								(C)Home-based
				childcare facilityThe term home-based childcare
				facility means an owner-occupied or rental housing unit—
							(i)at which 1 or
				more individuals reside; and
							(ii)that meets the
				requirements under clauses (i) and (ii) of subparagraph (A) for a
				child-occupied facility.
							(D)Select
				GroupThe term Select Group means the Select Group
				on Lead Exposure established by paragraph (2)(A).
						(2)Select Group on
				Lead Exposure
						(A)EstablishmentThere
				is established a Select Group on Lead Exposure, to be composed of—
							(i)the Secretary of
				Education (or a designee);
							(ii)the Director of
				the Centers for Disease Control and Prevention (or a designee);
							(iii)the Director of
				the National Institute of Environmental Health Science (or a designee);
							(iv)the Assistant
				Secretary of the Administration for Children and Families (or a
				designee);
							(v)the Director of
				the National Institute of Child Health and Human Development (or a designee);
				and
							(vi)the head of any
				other Federal agency (or a designee), as the Administrator determines to be
				appropriate.
							(B)DutiesThe
				Select Group shall advise the Administrator on actions necessary to carry out
				this subsection and related activities.
						(C)Compensation of
				membersA member of the Select Group shall serve without
				compensation.
						(D)Travel
				expensesA member of the Select Group shall be allowed travel
				expenses, including per diem in lieu of subsistence, at rates authorized for an
				employee of an agency under subchapter I of chapter 57 of title 5, United
				States Code, while away from the home or regular place of business of the
				member in the performance of the duties of the Select Group.
						(3)Baseline
				standards and model program
						(A)StudyNot
				later than 180 days after the date of enactment of this subsection, the Select
				Group shall conduct a study of State, tribal, and local programs the purpose of
				which is to protect children from exposure to lead at child-occupied
				facilities.
						(B)Standards and
				program
							(i)DevelopmentNot
				later than 1 year after the date of enactment of this subsection, the Select
				Group shall develop—
								(I)baseline
				standards with which a State, tribal, or local program described in
				subparagraph (A) shall comply to be eligible to receive a grant under paragraph
				(4); and
								(II)a model program
				to protect children from exposure to lead at child-occupied facilities that can
				be adopted for use by State, tribal, and local governments.
								(ii)Factors for
				considerationIn developing the baseline standards and model
				program under clause (i), the Select Group shall take into
				consideration—
								(I)the results of
				the study under subparagraph (A);
								(II)regulations
				promulgated pursuant to subsection (a) (including the process of promulgating
				the regulations); and
								(III)guidance for
				childcare providers produced by agencies and other groups, including—
									(aa)any member of
				the Select Group;
									(bb)the American
				Academy of Pediatrics;
									(cc)the American
				Public Health Association; and
									(dd)the National
				Center for Healthy Housing.
									(iii)Requirements
								(I)Baseline
				standardsThe baseline standards developed under clause (i)(I)
				shall include guidelines for—
									(aa)assessing
				child-occupied facilities for the identification and remediation of exposure
				pathways; and
									(bb)informing
				children and families that visit child-occupied facilities of the exposure
				pathways and related hazards.
									(II)Model
				programThe model program developed under clause (i)(II) shall
				meet or exceed such applicable standards (including the baseline standards
				under clause (i)(I)) as the Administrator may establish with respect to grant
				programs carried out by the Administrator, including standards requiring
				that—
									(aa)each appropriate
				child-occupied facility shall be provided a notice as soon as practicable after
				a child served by the child-occupied facility is diagnosed with lead poisoning,
				subject to such guidelines as the Select Group determines to be necessary to
				ensure the protection of privileged medical information; and
									(bb)on receiving a
				notification under item (aa), a child-occupied facility that has not been
				tested for the presence of lead in exposure pathways shall be so tested.
									(4)Grant
				program
						(A)Definition of
				eligible facility
							(i)In
				generalIn this paragraph, the term eligible
				facility means a child-occupied facility that participates in a State,
				tribal, or local program—
								(I)the purpose of
				which is to protect children from exposure to lead at child-occupied
				facilities; and
								(II)that—
									(aa)is
				based on the model program developed under paragraph (3)(B)(i)(II); or
									(bb)otherwise meets
				the baseline standards developed under paragraph (3)(B)(i)(I).
									(ii)ExclusionThe
				term eligible facility does not include a home-based childcare
				facility.
							(B)EstablishmentNot
				later than 1 year after, but in no case before, the date of development of
				baseline standards and the model program under paragraph (3), the
				Administrator, in consultation with the Select Group, shall establish a program
				under which the Administrator shall provide grants to eligible facilities to
				assist the eligible facilities in carrying out activities to protect children
				from exposure to lead at eligible facilities.
						(C)ApplicationTo
				be eligible to receive a grant under this paragraph, an eligible facility shall
				submit to the Administrator an application at such time, in such manner, and
				containing such information as the Administrator, in consultation with the
				Select Group, may require.
						(D)Cost
				sharing
							(i)In
				generalThe non-Federal share of the cost of an activity funded
				by a grant under this paragraph shall be 20 percent.
							(ii)ProvisionThe
				non-Federal share under clause (i)—
								(I)may be provided
				using State, tribal, and local government funds and private funds; and
								(II)shall not be
				provided using funds appropriated pursuant to any Federal program.
								(E)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this paragraph $42,600,000 for the period of fiscal years 2008 through
				2012.
						(5)Regulations
						(A)TestingNot
				later than 18 months after the date of enactment of this subsection, the
				Administrator shall promulgate regulations requiring that—
							(i)child-occupied
				facilities placed into service after that date shall test each applicable
				exposure pathway for the presence of lead; and
							(ii)no State or
				Indian tribe shall issue to a child-occupied facility described in clause (i) a
				license until—
								(I)the testing
				required under clause (i) is completed; and
								(II)the exposure to
				lead, if any, in each applicable exposure pathway is eliminated.
								(B)Elimination of
				risk
							(i)In
				generalNot later than 3 years after the date of enactment of
				this subsection, the Administrator shall promulgate proposed regulations
				requiring all child-occupied facilities to eliminate the risk of exposure to
				lead through applicable exposure pathways.
							(ii)Finalization
				and effective dateThe proposed regulations under clause
				(i)—
								(I)shall be
				finalized by the Administrator not later than 4 years after the date of
				enactment of this subsection; and
								(II)shall take
				effect not later than 5 years after the date of enactment of this
				subsection.
								(6)Contractors
				engaged in renovation, remodeling, and painting of child-occupied
				facilitiesNot later than 18 months after the date of enactment
				of this subsection, the Administrator, in consultation with the Select Group,
				shall—
						(A)apply regulations
				promulgated pursuant to subsection (c)(3) to contractors and other workers
				engaged in the renovation, remodeling, or painting of child-occupied
				facilities; and
						(B)establish a
				program to provide information, training, and materials concerning those
				activities to the contractors and workers.
						(7)Report to
				CongressNot later than 3 years after the date of enactment of
				this subsection, the Administrator, in consultation with the Select Group,
				shall submit to Congress a report containing—
						(A)a list of States
				and Indian tribes carrying out programs to protect children from exposure to
				lead at child-occupied facilities that meet the baseline standards developed
				under paragraph (3)(B)(i)(I) (including by adopting the model program developed
				under paragraph (3)(B)(i)(II));
						(B)the number of
				child-occupied facilities that received grants under paragraph (4) during the
				preceding 3-year period; and
						(C)recommendations
				for additional Federal funds and resources, if any, required to ensure the
				protection of children from exposure to lead at child-occupied
				facilities.
						.
		
